DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.  Claims 1, 13, 17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites in lines 3-4 “a first semiconductor chip ..having a first active surface…a first inactive surface” and in line 14 “..an upper surface” is indefinite as it is not clear what upper surface it refers to. Is it same as the first inactive surface or it is a different surface? Similar issues for claim 13 and 17. Appropriate correction is required.




Claims 3-17, 19-20 are also rejected being dependent on rejected claims 1, 13, 17.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





3.	Claims 1, 13, 17, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Hizume et al (US 2019/0261513 A1).

Regarding claim 17, 1, 13, 19-20: Hizume teaches in Fig. 1 about a fan-out semiconductor package 1 comprising:


    PNG
    media_image1.png
    511
    997
    media_image1.png
    Greyscale


a first connection structure including a first insulating layer 19, a first redistribution layer (20 and associated conductive pattern) in the first insulating layer, and a first redistribution via 17y 
a first semiconductor chip 30 disposed on the first connection structure and having a first active surface having first connection pads 32 disposed thereon and a first inactive surface opposing the first active surface;
a first encapsulant (15 or 17 or 15+17) covering a portion of the first semiconductor chip;
a first dummy metal pattern (one of 14b on the left side of the chip) and a second dummy metal pattern (one of 14b on the rightmost side of the Fig.) disposed on the first inactive surface of the first semiconductor chip, the first dummy metal pattern and the second dummy metal pattern being spaced apart from each other (as shown); and
a metal pattern 14a disposed on the first inactive surface of the first semiconductor chip, the metal pattern disposed between the first dummy metal pattern and the second dummy metal pattern in a direction parallel to an upper surface of the first semiconductor chip (as shown),
wherein the first dummy metal pattern has a first thickness (t1) in a vertical direction perpendicular to the upper surface of the first semiconductor chip,
wherein the second dummy metal pattern has a second thickness (t1) in the vertical direction,
wherein the metal pattern has a third thickness (t2) in the vertical direction, and
wherein the first thickness and the second thickness are greater than the third thickness (as marked).

4.	Claims 1, 13 are rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 2015/0001708 A1).

Regarding claims 1, 13: Regarding claim 1: Lin teaches in Fig. 22l about a fan-out semiconductor package comprising:


    PNG
    media_image2.png
    489
    840
    media_image2.png
    Greyscale


a first structure 420 having a first surface (bottom surface) and a second surface (top surface) opposing the first surface;
a first semiconductor chip 124 disposed in the first structure and having a first active surface 130 having first connection pads 132 disposed thereon and a first inactive surface128 opposing the first active surface;
a first connection structure (424+428) disposed on the first active surface of the first semiconductor chip and including a first redistribution layer electrically connected to the first connection pads (424 connected to 132);

a first encapsulant 386 covering a portion of the first semiconductor chip and the first metal layer and the second metal layer,
wherein the first metal layer has a first thickness different from a second thickness of the second metal layer in a vertical direction perpendicular to an upper surface of the first semiconductor chip (as shown up/down direction of the page, thickness of the first metal layer as marked is different than the thickness of the second metal layer 462).

5.	Claims 1, 3-5, 11-16 are rejected under 35 U.S.C. 103 as being obvious over Lee et al (US 2017/0271272 A1 has foreign priority 03/15/2016).

Regarding claim 1: Lee teaches in Fig. 13 about a fan-out semiconductor package comprising:


    PNG
    media_image3.png
    451
    681
    media_image3.png
    Greyscale

a first structure 110 having a first surface (bottom surface) and a second surface (top surface) opposing the first surface;
a first semiconductor chip 120 disposed in the first structure and having a first active surface 130 having first connection pads 120P disposed thereon and a first inactive surface opposing the first active surface;
a first connection structure 130 disposed on the first active surface of the first semiconductor chip and including a first redistribution layer 133 electrically connected to the first connection pads 120P;
a first metal layer 112A or (157+112A) and a second metal layer 113 disposed on the first inactive surface of the first semiconductor chip, a first lower surface (the lower surface of 157+112A ) of the first metal layer being disposed at a same level as a second lower surface (the lower surface of 113) of the second metal layer; and

wherein the first metal layer has a first thickness (left to right dimension can be interpreted as thickness as no direction is mentioned or top to bottom considering 157 is the 1st metal layer) different from a second thickness (left to right or even considering in the height ) of the second metal layer in a vertical direction perpendicular to an upper surface of the first semiconductor chip (as shown up/down direction of the page, thickness of the first metal layer as marked is different than the thickness of the second metal layer 113)..

Regarding claim 3: Lee teaches in Fig. 13 wherein a first upper surface of the first metal layer (considering 157 as 1st metal layer) is disposed at a higher level than a second upper surface of the second metal layer.


Regarding claim 4: Lee teaches in Fig. 13 wherein the first upper surface of the first metal layer is disposed at a higher level than the first inactive surface of the first semiconductor chip, and the second upper surface of the second metal layer is disposed at a higher level than the first inactive surface of the first semiconductor chip.

Regarding claim 5: Lee teaches in Fig. 13 wherein the first metal layer is continuously formed without being disconnected, to correspond to an edge of the second surface of the first structure.

Regarding claims 11, 14: Lee teaches in Fig. 13 wherein the first structure includes a first insulating layer 110,
the fan-out semiconductor package further comprising:
a third metal layer (lower part of 113) disposed on a lower surface of the first insulating layer; and
first connection vias (middle part of 113) penetrating through the first insulating layer and electrically connecting the second metal layer and the third metal layer (as shown),
wherein the second metal layer and the third metal layer are electrically connected to the first redistribution layer,
wherein the first metal layer is electrically insulated from the first redistribution layer (as shown).

Regarding claim 12: Lee teaches in Fig. 13 wherein the first metal layer has a thickness greater than a thickness of each of the second and third metal layers. 


Regarding claims 13, 15: As explained above, claims 1-3 teaches all the limitations.


6.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Lee et al (US 2017/0271272 A1 has foreign priority 03/15/2016) in view of Zhai et al. (US PGPUB 2016/0260684 A1)

Regarding claim 6: Lee does not explicitly talk about, further comprising a second structure disposed on a lower surface of the first connection structure, the second structure including a die attach film(DAF) attached to the lower surface of the first connection structure, a second semiconductor chip attached to the die attach film, a second encapsulant covering a portion of the second semiconductor chip, a second redistribution layer disposed on a lower surface of the second encapsulant, and a second redistribution vias penetrating through a portion of the second encapsulant and electrically connected to the second redistribution layer.

Zhai teaches in Fig. 10 about a second structure disposed on a lower surface of the first connection structure, the second structure 120 including a die attach film(DAF) 160 attached to the lower surface of the first connection structure 170, a second semiconductor chip 110 attached to the die attach film, a second encapsulant 130 covering a portion of the second semiconductor chip, a second redistribution layer (within 130) disposed on a lower surface of the second encapsulant, and a second redistribution vias 140 penetrating through a portion of the second encapsulant and electrically connected to the second redistribution layer (As shown).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s
invention to have the claim limitations in Lee’s second device as well according to the teachings of Zhai, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


Allowable Subject Matter
7.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the second structure further includes third redistribution vias penetrating through the second encapsulant and penetrating through a portion of the first connection structure and electrically connecting the first redistribution layer and the second redistribution layer”.

Claims 8-10 are also allowable being dependent on allowable claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897